Citation Nr: 0912243	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-13 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The veteran appeared and testified at a videoconference 
hearing held before the undersigned Veterans Law Judge in 
July 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he has PTSD due to combat service in 
the Republic of Vietnam.  At his hearing, the Veteran 
testified that he began receiving mental health treatment in 
January 2004 at the VA Medical Center in New Orleans, 
Louisiana, until Hurricane Katrina in August 2005.  He 
reported that, since then, he has continued treatment, 
including PTSD group therapy, at the VA medical facility in 
Baton Rouge, Louisiana.  

VA treatment records for the period of June 2004 to June 2005 
only are in the claims file.  Thus, it appears there are 
additional VA treatment records that have not been obtained.  
These records may be highly probative to the veteran's claim.  
In addition, VA records are considered part of the record on 
appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Upon remand, 
the veteran's VA treatment records from January 2004 to the 
present (except for the period of June 2004 to June 2005) 
should be sought.

Furthermore, the Board notes that the VA treatment records in 
the claims file indicate various diagnoses of the Veteran's 
psychiatric disorder, including PTSD.  The Veteran was 
provided with a VA examination in June 2005 to clarify his 
diagnosis.  The examiner diagnosed the Veteran to have major 
depressive disorder, mild, in good remission, but found that 
the Veteran did not meet all the criteria for a diagnosis of 
PTSD.  He opined that the Veteran's depression and 
irritability (which the Veteran related as being symptoms of 
PTSD) are mostly likely due to his depression and his alcohol 
abuse.

However, the Veteran testified he has had subsequent 
treatment for PTSD.  As such, a new VA examination to clarify 
the Veteran's diagnosis should be scheduled.  

The Board notes that, in the previous examination request, 
the RO conceded that the Veteran has combat-related 
stressors.  The Board agrees that combat related stressors 
may be conceded since the Veteran's personnel records show he 
served as a rifleman with C Co. 2nd Bn. 8th Cav. 1st Cav. Div. 
in Vietnam in 1968 and 1969, for which he was awarded the 
Bronze Star.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's mental health 
treatment records from the VA medical 
facilities in New Orleans and Baton 
Rouge, Louisiana, from January 2004 to 
May 2004 and July 2006 to the present.  
All efforts to obtain VA records should 
be fully documented, and the VA facility 
should provide a negative response if 
records are not available.

2.  Thereafter, the RO should arrange 
for the veteran to be accorded an 
appropriate VA PTSD examination.  The 
claims folder, or copies of all 
pertinent records, must be made 
available to the examiner for review 
prior to preparation of the examination 
report.

The examiner should be advised that it 
is conceded that the Veteran has combat-
related stressors.  The examiner should 
be asked to determine (1) whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied, 
and, if so, (2) whether there is a nexus 
between the diagnosed PTSD and any 
combat-related stressor.  

All indicated studies, tests and 
evaluations deemed necessary should be 
performed.  The report of examination 
should include the complete rationale 
for all opinions expressed.

3.  When the above is complete, the 
veteran's claim should be readjudicated.  
If such action does not resolve the 
claim, a Supplemental Statement of the 
Case should be issued to the veteran and 
his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




